 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              No. 1:14-cr-00016-NONE-SKO-1
11
                              Plaintiff-Respondent,         ORDER DENYING AS MOOT
12                                                          DEFENDANT’S MOTION TO VACATE,
                       v.                                   SET ASIDE, OR CORRECT SENTENCE
13
                                                            PURSUANT TO 28 U.S.C. § 2255
14   DIEGO RAMIREZ-RAMOS,
                                                            (Doc. No. 21)
15                            Defendant-Petitioner.
16

17

18          On March 12, 2015, defendant Diego Ramirez-Ramos pled guilty to one count of

19   violating 8 U.S.C. § 1326 (deported alien found in the United States). (Doc. No. 12.) On May

20   13, 2015, he was sentenced to serve a term of 37 months incarceration, with no term of

21   supervised release to follow in light of his certain deportation. (Doc. No. 18.) In calculating his

22   advisory sentencing guideline range, the presentence report assigned a sixteen (16) point upward

23   adjustment in the offense level as a result of a prior felony drug trafficking conviction suffered by

24   defendant. (Doc. No. 11 (PSR) at 4.)

25          On May 8, 2017, defendant filed a pro se motion to vacate, set aside, or correct his

26   sentence under 28 U.S.C. § 2255, in which he argues that the sixteen-point upward adjustment

27   was erroneously applied to him and, therefore, that his sentence should be reduced. (Doc. No.

28   21.) For an unknown reason, possibly because petitioner pled guilty to the underlying charge
                                                      1
 1   pursuant to a plea agreement that included his waiver of the right to appeal or collaterally attack

 2   any part of his plea and sentence (see Doc. No. 12 at 3), his § 2255 motion was not properly

 3   flagged for action by the court at the time of its filing. This oversight was recognized by the court

 4   upon the un-assignment of this action on February 3, 2020. (Doc. No. 23.)

 5           The court’s own inquiry has revealed that petitioner is no longer in the custody of the

 6   Bureau of Prisons. Accordingly, his § 2255 motion, which seeks solely to reduce the sentence

 7   imposed in his case on April 13, 2015, and does not attack the underlying guilty plea/conviction,

 8   must be dismissed as moot because his motion cannot result in the granting of the requested

 9   relief. See Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007) (“For a habeas petition to

10   continue to present a live controversy after the petitioner’s release or deportation . . . there must

11   be some remaining ‘collateral consequence’ that may be redressed by success on the petition.);

12   Cox v. McCarthy, 829 F.2d 800, 803 (9th Cir. 1987) (finding habeas petition challenging length

13   of sentence moot once time had been served).

14                                CERTIFICATE OF APPEALABILITY

15           A petitioner cannot appeal from the denial or dismissal of his 28 U.S.C. § 2255 motion

16   unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P.

17   22(b). A certificate of appealability will issue only when a petitioner has made “a substantial

18   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard

19   when the court has dismissed a 28 U.S.C. § 2255 motion (or claims within a § 2255 motion) on

20   procedural grounds, a petitioner must show that reasonable jurists would find debatable
21   (1) whether the court was correct in its procedural ruling, and (2) whether the motion states a

22   valid claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

23   When the court has denied a 28 U.S.C. § 2255 motion or claims within the motion on the merits,

24   a petitioner must show that reasonable jurists would find the court’s decision on the merits to be

25   debatable or wrong. Id. The court finds that petitioner has not made any showing, let alone a

26   substantial one, of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The court further
27   finds that reasonable jurists would not find the court’s assessment of petitioner’s claims debatable

28   /////
                                                        2
 1   or wrong. Slack, 529 U.S. at 483. Accordingly, the court DECLINES to issue a certificate of

 2   appealability.

 3                                    CONCLUSION AND ORDER

 4          For the reasons set forth above:

 5          (1) Petitioner’s § 2255 motion (Doc. No. 21) is DISMISSED AS HAVING BEEN

 6               RENDERED MOOT,

 7          (2) The court DECLINES to issue a certificate of appealability; and

 8          (3) The Clerk of Court is directed to assign a district judge to this matter for the purposes

 9               of closure and then to CLOSE THIS CASE.

10   IT IS SO ORDERED.
11
        Dated:        February 21, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
